Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 7, 2022

                                            No. 04-22-00107-CV

                      IN RE JBS CARRIERS, INC., and Alicia Faye Roberts

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020CI07282
                           Honorable David A. Canales, Judge Presiding


                                            Original Proceeding1

                                                   ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

        On February 21, 2022, relators filed a petition for writ of mandamus and a motion for
stay pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than March 18, 2022. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

           Relators’ request for a stay has been taken under advisement.


           It is so ORDERED on March 7, 2022.

                                                                     PER CURIAM


           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT


1
 This proceeding arises out of Cause No. 2020CI07282, styled Elizabeth Serrano v. Alicia Faye Roberts and JBS
Carriers, Inc., pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.